DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 07/29/2022 is acknowledged.  Applicant’s arguments, see page 2, filed 07/29/2022, with respect to claim 28 have been fully considered and are persuasive.  The restriction of claim 28 has been withdrawn. Claim 28 is hereby rejoined and is considered in the following action.
Status of Claims
	This action is in reply to the response filed on 07/29/2022. Claims 1-15 are canceled. Claims 16-29 are new. Claims 16-29 remain pending and have been examined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,769,151) alone, hereinafter referred to as Lin.
	Regarding claim 16 (new), Lin discloses in figure 2, a cleaning tool comprising: 
	an elongate body (1 and 5 comprise the elongate body) having a proximal end (top of 1) portion and a distal end portion (bottom of 1), 
	wherein the distal end portion (bottom of 1) of the elongate body defines a recess (col 2, line 17, 11 is a throughbore), the recess (11) extending from an opening (11 has an opening at the bottom of 1) in a distal end face (bottom of 1 has an end face) of the elongate body (1 and 5) towards the proximal end portion (top of 1) of the elongate body (1 and 5), 
	wherein the distal end portion (bottom of 1) of the elongate body (1 and 5) is provided with at least one protrusion (52) inwardly projecting into the recess (52 projects into 11), and 
	wherein the elongate body (1 and 5) further comprises a scraping surface (10 is capable of being a surface that can scrape) at the distal end face (bottom of 1, the face) of the elongate body (1 and 5).
	Lin does not explicitly disclose the recess being configured to receive a heating element of an aerosol-generating device.
	Lin further discloses the recess (11) is configured to receive an anode terminal, a cathode terminal, an end of a piping, or an end of tubing (col 3, lines 19-22) for cleaning the piping or tubing (col 3, lines 22-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to incorporate the recess to be configured to receive a heating element of an aerosol-generating device because end portions cylindrical objects such as threads, tubing, piping, battery terminals, or, in the instant case cylindrical heating elements, must be routinely maintained, cleaned, scarified, or deburred of debris (col 1, lines 5-20, summarized).
	The recitation “a cleaning tool for an aerosol-generating device" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Lin, fig 1, 1 and 5 are capable of being a cleaning tool for an aerosol-generating device because an aerosol-generating device is merely a pipe or tubing that has vapor through it and where Lin is capable of cleaning the end of piping or tubing per col 3, lines 19-24.
	Regarding claim 17 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the at least one protrusion is elastically deformable (col 2, lines 26-29, 52 is a bristle attached to a rubber member and is therefore capable of being elastically deformable).
	Regarding claim 18 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the elongate body is substantially cylindrical (1 is a cylinder).
	Regarding claim 20 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein at least a portion of the at least one protrusion is disposed at the distal end face of the elongate body (at least one of 52 is disposed at the bottom surface of 1).
	Regarding claim 21 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the at least one protrusion extends from a peripheral region of the elongate body towards a radial center of the elongate body (52 extends from the outer periphery of 5 into 11).
	Regarding claim 22 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the at least one protrusion consists of a plurality of protrusions (col 2, lines 27-28, 52 is a plurality of bristles), each of which inwardly projects into the recess (52 projects into 11).
	Regarding claim 23 (New), Lin as modified further discloses the cleaning tool according to claim 22, wherein the plurality of protrusions are uniformly disposed around the recess (52 is uniform around 11).
	Regarding claim 24 (New), Lin as modified discloses the elements of the claimed invention as stated above in claim 22, but does not explicitly disclose wherein the plurality of protrusions consist of between 2 protrusions and 4 protrusions.
	Lin further teaches the protrusions are grouped into a plurality of linear extending tufts (figs 1 and 2, showing 52 is arranged in a linear grouping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin to incorporate the linear tufts to have between 2 and 4 linear tufts because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the number of protrusions, which is a known result-effective variable, the variable being the number of protrusions being in a ratio to the surface area being cleaned and the rotational motion required by the tool to cover the surface area of the item being cleaned, with the result(s) of rotating the tool more or less to cover the surface area of the item to be cleaned being related to the number of protrusions the tool has. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the number of protrusion operates, and would have produced an expected outcome of finding the optimum number of protrusions to a rotational turning ratio of the tool, and would have therefore constituted an obvious variable range at the time of applicants' invention.
	Furthermore, the Applicant has not disclosed that number of protrusions solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0025] is not a critical number of protrusions since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Lin would perform equally well with more than 4 protrusions. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the protrusions of Lin to be within 2 to 4 protrusions because the number of protrusions does not appear to provide any unexpected results.
	Regarding claim 25 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the recess extends from the distal end face of the elongate body to a base in the elongate body (11 extends the length of 1).
	Regarding claim 26 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the recess extends from the distal end face of the elongate body to one or more openings along a side wall of the elongate body (fig 1, 11 extends along 1, and extends to an opening created by 511 and 512).
	Regarding claim 29 (New), Lin as modified further discloses the cleaning tool according to claim 16, wherein the scraping surface is disposed around a peripheral region of the distal end face of the elongate body (10 is disposed around the bottom surface of 1).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,769,151) alone, as applied to claim 16, and in further view of Hopper et al (WIPO Publication No. WO2013/083963), hereinafter referred to as Lin and Hopper, respectively.
	Regarding claim 19 (New), Lin as modified discloses the elements of the claimed invention as stated above in claim 16, but does not explicitly disclose the at least one protrusion is substantially planar, with a major dimension of the substantially planar protrusion extending along at least a portion of a length of the elongate body.
	Hopper discloses in figure 3, a tool (8) comprising: 
	an elongate body (8 is an elongated body) having a proximal end portion (back end of 8) and a distal end portion (front end of 8), 
	wherein the distal end portion (front end of 8) of the elongate body (8) defines a recess (8 has a hollow recess), the recess (opening of 8) extending from an opening in a distal end face (the front face of 8 is open) of the elongate body (8) towards the proximal end portion of the elongate body (the recess extends to the back end of 8), 
	wherein the distal end portion (front end of 8) of the elongate body (8) is provided with at least one protrusion inwardly projecting into the recess (9); and 
	wherein the at least one protrusion (9) is substantially planar (9 is substantially planar), with a major dimension (length of 9 projecting into the recess of 8) of the substantially planar protrusion (9) extending along at least a portion of a length of the elongate body (fig 4, showing 9 extends the length of 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin with the teachings of Hopper to incorporate the protrusion to be substantially planar and extend along the length of the body because this configuration eases placement of the cylindrical object into the tool (page 5, lines 4-5, summarized).
	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,769,151) alone, as applied to claim 16, and in further view of Greene (US Patent No. 6,698,048), hereinafter referred to as Lin and Greene, respectively.
	Regarding claim 27 (New), Lin as modified further discloses the scraping surface (10) is defined by a second protrusion at the distal end face of the elongate body (10 extends into 11 and is forms a second protrusion).
	Lin as modified does not explicitly disclose a set of second protrusions.
	Greene teaches in figure 3, a cleaning tool comprising: 
	an elongate body (49) having a proximal end portion (back of 49) and a distal end portion (front of 49), 
	wherein the distal end portion (front of 49) of the elongate body (49) defines a recess (49 has a through hole), the recess extending from an opening in a distal end face (the recess is open at the front of 49) of the elongate body (49) towards the proximal end portion (back of 49) of the elongate body (49), 
	wherein the distal end portion (front of 49) of the elongate body (49) is provided with at least one protrusion inwardly projecting into the recess (62), and 
	wherein the elongate body (49) further comprises a scraping surface (51) at the distal end face (front face of 49) of the elongate body (49);
	wherein the scraping surface (51) is defined by a second set of protrusions (51 has aa plurality crenulations or protrusion) at the distal end face of the elongate body (51 is at on the front face of 49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin with the teachings of Greene to incorporate the set of second protrusions or crenulations because these crenulations allow the user to change out the diameter of the recess which allows for a greater range of cleaning options (col 3, lines 17-24, summarized).
	Regarding claim 28 (New), Lin as modified further discloses the cleaning tool according to claim 27, wherein each protrusion in the second set of protrusions has a curved edge defining the scraping surface (Greene, fig 3, each 51 has a curved face 52 around the recess of 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan (European Patent Application EU0503767) discloses in figure 2, a tool for an aerosol-generating device, the tool comprising: 
	an elongate body (20) having a proximal end portion (13) and a distal end portion (end by 30), 
	wherein the distal end portion (end by 30) of the elongate body (20) defines a recess (fig 3, 30 is a recess) configured to receive a cylindrical object (fig 1, 30 is configured to receive 21), the recess (30) extending from an opening (open end of 30) in a distal end face of the elongate body (30 begins at the end of 20) towards the proximal end portion (13) of the elongate body (20), 
	wherein the distal end portion (end of 20 by 30) of the elongate body (20) is provided with at least one protrusion (23) inwardly projecting into the recess (fig 3, showing 23 projects into 30), and 
	wherein the elongate body (20) further comprises a scraping surface (fig 3, the front face of 20 has a wall thickness, and is capable of acting as a scraping surface) at the distal end face (31 is the distal face of 20 by 30) of the elongate body (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723